MEMORANDUM **
Ramon Nava-Vargas appeals his 168-month sentence imposed following guilty-plea convictions for conspiracy to distribute heroin and methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We affirm.
We review for clear error the district court’s application of a two-level aggravating role enhancement under § 3Bl.l(e) of the Sentencing Guidelines to Nava-Vargas’ guidelines calculation. United States v. Maldonado, 215 F.3d 1046, 1050 (9th Cir.2000), cert. denied, 531 U.S. 1172, 121 S.Ct. 1141, 148 L.Ed.2d 1004 (2001). In order to conclude that clear error has occurred, we must have a “definite and firm conviction that a mistake has been made.” Id. (quotation omitted).
On appeal, as in the district court, Nava-Vargas does not contest the validity of the summaries of his offense conduct contained in both the plea agreement and the presentence report. Rather, he challenges the district court’s legal conclusion that these facts are sufficient to prove that he was an “organizer, leader, manager, or supervisor,” under U.S.S.G. § 3Bl.l(c). Given these uncontested facts, however, we cannot say that the district court clearly erred by finding that the enhancement *434applied. See Maldonado, 215 F.3d at 1050-51 (concluding that merely a “single incident of persons acting under a defendant’s direction is sufficient to support a two-level role enhancement”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.